internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-137658-14 director ---------------------- taxpayer’s name taxpayer's address taxpayer’s identification no year s involved ----------------------------------------------------- ------------------------------- --------------------------- ---------------- ------ legend x ----------------------------------------------------- ty ------ ty ------ date -------------------- date -------------------- date --------------------- date ------------------------ amount -------------- amount -------------- amount -------------- amount ------------ issues i under sec_6611 does interest accrue on a general adjustment overassessment when the service has simultaneously determined that there is an increase in tax due to tam-137658-14 adjustments to carrybacks from subsequent years where the net effect of these increases and decreases is an overassessment ii if interest is allowed pursuant to sec_6611 on the general adjustment overassessment to what date does such interest accrual run conclusions i ii yes overpayment interest is allowable on the portion of the overpayment used to satisfy the underpayment amount from the date of said overpayment to the due_date of the loss_year return facts x timely filed a federal_income_tax return for ty1 and paid the liability prior to the due_date of the return which was date on or before date x filed a tentative_refund_claim for ty1 based on the carryback of a net_operating_loss nol from ty2 on date the service issued a tentative refund of amount to x for ty1 as the amount requested was paid within days of x’s request for a tentative refund no overpayment interest was paid in accordance with sec_6611 in subsequent examinations the service disallowed most of the nol_carryback and assessed on date an underpayment of amount on the same day the service made a general adjustment to x’s ty1 return that decreased the tax due on x’s original ty1 return and resulted in an overpayment of amount the amount of the overpayment resulting from the general adjustment decrease was amount more than the underpayment resulting from the disallowed nol_carryback the service allowed interest on amount of the full amount overpayment from date the filing and payment due_date for ty1 to date the due_date for the loss_year return the service allowed overpayment interest on the remaining amount amount from date to date the date of the tentative refund x’s position is that overpayment interest on amount is allowable to date the date on which the service issued the tentative refund the issue of the correct ending date for computation of overpayment interest is currently before appeals appeals requested technical_advice on the issue law and analysis an overpayment is any payment in excess of that which is properly due see 332_us_524 sec_6611 provides that i nterest it is unclear why interest on amount stopped on date tam-137658-14 shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides the period for interest on overpayments in the case of a credit sec_6611 provides that interest runs from the date of the overpayment to the due_date of the amount against which the credit is taken the due_date of the amount against which the credit is taken is defined as the last day fixed by law or regulations for the payment of tax without regard to any extensions sec_301_6611-1 the service has the authority to credit any overpayment against any liability and refund the remainder if any sec_6402 in the case of refunds sec_6611 provides that interest runs from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days whether or not such refund check is accepted by the taxpayer after tender of such check to the taxpayer the acceptance of such check shall be without prejudice to any right of the taxpayer to claim any additional overpayment and interest thereon the service has administratively established an end date of less than days see eg i r m sec_6611 does not specifically define the terms credit or refund it does not contain a cross-reference to any other code section that defines those terms however by using the term check four times in sec_6611 congress viewed a refund as meaning an amount tendered by check under 467_us_837 we look to treasury regulations to resolve any silence or ambiguity but the regulations under sec_6611 do not define the terms credit or refund because the terms are not clearly defined a subjective analysis is required see id the statute’s legislative_history does not provide clear guidance on the issue sec_6611 as it reads today was enacted in the technical amendments act of p l and is similar in relevant part to sec_1019 of the internal revenue act of 43_stat_253 providing that interest shall be paid on an overpayment to the date of the allowance of the refund or in the case of a credit to the due_date of the amount against which the credit is taken the legislative_history does not address the definitions of the terms credit or refund and does not address the specific situation at issue while the legislative_history does explain that sec_6611 was amended in to remove certain distinctions among different types of credits it does not address the definition of a credit or refund see s rep no 85th cong 2d sess reprinted in 1958_3_cb_922 case law is similarly unavailing as to clear definitions of the terms as no court has specifically defined the term for sec_6611 purposes tam-137658-14 the dictionary defines credit in part as a deduction from an amount otherwise due see webster’s new collegiate dictionary 11th ed here x had an overpayment of amount and an underpayment of amount the service deducted amount from x’s overpayment of amount to satisfy x’s underpayment of amount and refunded the remaining amount with interest to x thus with respect to amount the transaction fits within webster’s definition of credit the dictionary defines refund in part as to return money in restitution repayment or balancing of accounts see id pincite in this case the amount overpayment on which x is seeking additional overpayment interest was not returned to x when the amount overpayment was determined on date the service did not tender a refund check to x for that amount nor did it tender a check in the amount of amount instead amount of the amount overpayment was used to satisfy an outstanding liability of x specifically the amount underpayment that arose as a result of the recaptured nol_carryback thus with respect to amount the transaction does not fit within webster’s definition of refund further as a practical matter it would be strange to conclude that the amount overpayment was refunded and that interest should run to the check date of the amount overpayment as interest cannot run to the date of a non-existent check because the overpayment was not refunded sec_6611 does not apply sec_6611 provides only two situations in which interest is allowable on an overpayment and it is clear that the amount overpayment was not refunded thus in order for x to receive any overpayment interest at all on amount amount would have to have been credited x argues that the service cannot make a credit where both the adjustments that decrease taxable_income and increase taxable_income occur within the same tax_year to support this point x relies on cases that present different facts and are thus distinguishable from the present case in particular none of the cases involved carrybacks x argues that 368_f2d_281 ct_cl stands for the proposition that the crediting principle only applies as between different kinds of tax for a single tax_year or against taxes of different years in kingston the court was attempting to determine if a taxpayer’s claim was timely the taxpayer attempted to use a downward adjustment as a payment thus evoking the two-year_rule for a timely claim under then-section current sec_6511 and b the court determined that the downward adjustment could not be considered a payment for purposes of section the court in no way determined that the downward adjustment had any meaning for interest purposes any mention of sec_6402 in that case was dicta and was meant as an explanation of what type of credit could be considered a payment for purposes of a timely-filed claim 613_f2d_518 5th cir which cites kingston products is similarly distinguishable further the rationale of the cases appears to be that a taxpayer cannot have a credit if a taxpayer is not actually overpaid that is a taxpayer cannot have an tam-137658-14 overpayment and an underpayment at the same time because tax cannot be determined until after all upward and downward adjustments are considered this rationale makes sense unless a taxpayer has carrybacks from another tax_year in that situation as is here a taxpayer can have an overpayment and an underpayment in the same tax_year if that were not the case x could receive no interest at all on amount rather than interest from date to date if the service treated the entire ty1 as a whole x would have an overpayment of only amount and would receive interest on only that amount as stated above sec_6611 provides that overpayment interest runs from the date of the overpayment to the due_date of the amount against which the credit is taken to the extent the x argues that the due_date is the date the tentative refund was issued because that is the date x’s liability became unpaid the same argument was rejected for purposes of sec_6611 in 302_f3d_1369 fed cir and at t subsidiaries v united st62_fedclaims_490 the due_date is the unextended due_date of the return on which the tax is required to be reported sec_6151 sec_1_6151-1 not the date on which a taxpayer becomes unpaid see also sec_301 h i while x may argue that under sec_6611 the due_date for the amount against which the credit is taken is the due_date for the ty1 return and thus interest should run only to the due_date for that tax_year rather than to the ty2 return revproc_60_17 sec_4 b specifies that a ny part of a general adjustment overpayment which is extinguished by a deficiency due to an excessive tentative carryback allowance shall be paid interest from the date of the overpayment to the last day of the applicable loss_year applying these rules to the overpayment at issue where the overpayment was extinguished by an underpayment due to an excessive tentative carryback allowance interest is allowable on the overpayment from the date the overpayment arose date to the due_date of the loss_year return date finally x argues that tam201123029 applies to its facts and that it should be followed as a preliminary matter the tam has no precedential value sec_6110 see also 94_fedclaims_413 n further we disagree with its analysis namely that an overpayment that is not in fact refunded to a taxpayer can be considered to be refunded this technical_advice addresses only the precise situation described herein revproc_60_17 reflects the prior version of sec_6611 sec_6611 was amended to allow interest to the filing_date of the taxable_year in which the nol arose sec_6611 tam-137658-14 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
